DETAILED ACTION
This Office action is in response to the amendment filed 20 June 2022. Claims 1, 3, 5-9, and 11-23 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 9, 11, 12, 15-16, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 217/0111931) in view of Li et al. (US 2019/0230706) and Tandai et al. (US 2015/0215101).
For Claim 1, Damnjanovic teaches an apparatus, comprising at least one processor configured to cause a cellular base station (see paragraphs 23, 50) to: 
perform a listen-before-talk (LBT) procedure on an unlicensed frequency channel (see paragraphs 9, 68, 70); 
determine that the LBT procedure on the unlicensed frequency channel is successful (see paragraphs 9, 70); 
transmit a reservation signal on the unlicensed frequency channel based at least in part on determining that the LBT procedure is successful (see paragraphs 9, 70, 120), wherein the reservation signal is transmitted in a discontinuous manner including alternating on-duration portions and off-duration portions (see paragraphs 89-90, 92); 
perform cellular communication on the unlicensed frequency channel after transmitting the reservation signal (see paragraphs 70, 104, 119-120: “prior to data transmission; data transmission is cellular); and 
perform carrier sensing on the unlicensed frequency channel at least once after determining that the LBT procedure is successful and before performing cellular communication on the unlicensed frequency channel (see paragraphs 16, 72-73, 89-90, 92: additional carrier sensing).
Moreover, Damnjanovic teaches the apparatus, wherein the off-duration portions have respective durations short enough to retain control of the channel (see paragraph 91). Damnjanovic as applied above Is not explicit as to, but suggests this duration being at most one Wi-Fi slot (see paragraph 91: less than the maximum allowed period to not trigger more listen before talk steps, which encompasses the 9 microseconds). As can be seen in Li (paragraph 373), a Wi-Fi slot of 9 microseconds is a minimum time unit for an LBT process. 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a reduced off duration as suggested by Damnjanovic and shown in Li when performing carrier sensing as in Damnjanovic. As shown in Li, an off duration of no more than 9 microseconds, or one Wi-Fi slot, would enable the apparatus to retain control of the channel by ensuring that the off duration is short enough to prevent another device from having a successful LBT process. One of ordinary skill would have been able to use this well-known value of the wireless protocol in use with the reasonably predictable result of retaining control of the channel even in the case of a discontinuous reservation signal.
The references as applied above are not explicit as to, but in a similar field of endeavor, Tandai teaches that such an interval should have a duration of even less than one Wi-Fi slot (see paragraphs 29, 52-53, 66: a time out period for listening is greater than or equal to the SIFS of 3 microseconds).
	Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a duration as shown in Tandai, even shorter than that shown in Li, when implementing the method of Damnjanovic. The motivation would be to retain control of the channel while avoiding collisions with other devices accessing the medium.
For Claim 3, Damnjanovic further teaches the apparatus, wherein respective on-duration portions have respective durations of one Wi-Fi slot (see paragraph 91: “the one or more high energy time periods … extend for a period that coincides with or is longer than an energy sensing slot”).  
For Claim 5, Damnjanovic teaches the apparatus, wherein the reservation signal is transmitted for a duration extending from determining that the LBT procedure on the unlicensed frequency channel is successful until performing the cellular communication on the unlicensed frequency channel, with at least one scheduled off-duration portion of the off-duration portions that is sufficiently short to avoid allowing access to the unlicensed frequency channel by other wireless devices performing a LBT procedure on the unlicensed frequency channel (see paragraph 91).
For Claim 6, Damnjanovic teaches the apparatus, wherein the at least one processor is further configured to cause the cellular base station to: perform the carrier sensing during the at least one scheduled off-duration of the reservation signal (see paragraphs 72, 91, 120-122).
For Claim 7, Damnjanovic teaches the apparatus, wherein the at least one processor is further configured to cause the cellular base station to: select a time at which to perform the cellular communication on the unlicensed frequency channel based at least in part on the carrier sensing performed after determining that the LBT procedure is successful and before performing cellular communication on the unlicensed frequency channel (see paragraphs 119-120: selecting length of reservation symbol).
For Claim 9, Damnjanovic teaches a cellular base station, comprising: 
an antenna; a radio operably coupled to the antenna; and a processor operably coupled to the radio (see paragraphs 23, 50); wherein the cellular base station is configured to: 
perform a listen-before-talk (LBT) procedure on an unlicensed frequency channel (see paragraphs 9, 68, 70); 
transmit a reservation signal on the unlicensed frequency channel after successfully performing the LBT procedure (see paragraphs 9, 70, 120) , wherein the reservation signal is transmitted discontinuously such that on-duration portions of the reservation signal alternate with off-duration portions in which the reservation signal is not transmitted, wherein a duration of the reservation signal comprises the on-duration portions and off-duration portions (see paragraphs 89-90, 92); 
perform carrier sensing on the unlicensed frequency channel at least once during a duration of the reservation signal (see paragraphs 16, 72-73, 89-92); and 
perform cellular communication on the unlicensed frequency channel after the duration of the reservation signal (see paragraphs 70, 104, 119-120).
Moreover, Damnjanovic teaches the apparatus, wherein respective off-duration portions have respective durations short enough to retain control of the channel (see paragraph 91). Damnjanovic as applied above Is not explicit as to, but suggests this duration being at most 9 microseconds (see paragraph 91: less than the maximum allowed period to not trigger more listen before talk steps, which encompasses the 9 microseconds). As can be seen in Li (paragraph 373), a Wi-Fi slot of 9 microseconds is a minimum time unit for an LBT process. 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a reduced off duration as suggested by Damnjanovic and shown in Li when performing carrier sensing as in Damnjanovic. As shown in Li, an off duration of no more than 9 microseconds, or one Wi-Fi slot, would enable the apparatus to retain control of the channel by ensuring that the off duration is short enough to prevent another device from having a successful LBT process. One of ordinary skill would have been able to use this well-known value of the wireless protocol in use with the reasonably predictable result of retaining control of the channel even in the case of a discontinuous reservation signal.
The references as applied above are not explicit as to, but in a similar field of endeavor, Tandai teaches that such an interval should have a duration of even less than one Wi-Fi slot (see paragraphs 29, 52-53, 66: a time out period for listening is greater than or equal to the SIFS of 3 microseconds).
	Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a duration as shown in Tandai, even shorter than that shown in Li, when implementing the method of Damnjanovic. The motivation would be to retain control of the channel while avoiding collisions with other devices accessing the medium.
For Claim 11, Damnjanovic further teaches the cellular base station, wherein respective on-duration portions have respective durations of one Wi-Fi slot (see paragraph 91: “the one or more high energy time periods … extend for a period that coincides with or is longer than an energy sensing slot”).  
For Claim 12, Damnjanovic teaches the cellular base station, wherein the cellular base station is further configured to: 
detect energy above an energy threshold on the unlicensed frequency channel based at least in part on the carrier sensing performed during the duration of the reservation signal (see paragraph 90); and 
delay performing the cellular communication based at least in part on detecting energy above the energy threshold on the unlicensed frequency channel (see paragraph 93).
For Claim 15, Damnjanovic teaches a method, comprising: by a cellular base station: 
performing a listen-before-talk (LBT) procedure on an unlicensed frequency channel (see paragraphs 9, 68, 70); 
transmitting a reservation signal on the unlicensed frequency channel after successfully performing the LBT procedure (see paragraphs 9, 70, 120), 
wherein the reservation signal is transmitted discontinuously such that on-duration portions of the reservation signal alternate with off-duration portions in which the reservation signal is not transmitted (see paragraphs 89-90, 92); and 
perform cellular communication on the unlicensed frequency channel after transmitting the reservation signal (see paragraphs 70, 104, 119-120).
Moreover, Damnjanovic teaches the method, wherein the off-duration portions have respective durations short enough to retain control of the channel (see paragraph 91). Damnjanovic as applied above Is not explicit as to, but suggests this duration being at most one Wi-Fi slot (see paragraph 91: less than the maximum allowed period to not trigger more listen before talk steps, which encompasses the 9 microseconds). As can be seen in Li (paragraph 373), a Wi-Fi slot of 9 microseconds is a minimum time unit for an LBT process. 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a reduced off duration as suggested by Damnjanovic and shown in Li when performing carrier sensing as in Damnjanovic. As shown in Li, an off duration of no more than 9 microseconds, or one Wi-Fi slot, would enable the apparatus to retain control of the channel by ensuring that the off duration is short enough to prevent another device from having a successful LBT process. One of ordinary skill would have been able to use this well-known value of the wireless protocol in use with the reasonably predictable result of retaining control of the channel even in the case of a discontinuous reservation signal.
The references as applied above are not explicit as to, but in a similar field of endeavor, Tandai teaches that such an interval should have a duration of even less than one Wi-Fi slot (see paragraphs 29, 52-53, 66: a time out period for listening is greater than or equal to the SIFS of 3 microseconds).
	Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a duration as shown in Tandai, even shorter than that shown in Li, when implementing the method of Damnjanovic. The motivation would be to retain control of the channel while avoiding collisions with other devices accessing the medium.
For Claim 16, Damnjanovic teaches the method, wherein the method further comprises: performing energy sensing during at least one off-duration portion in which the reservation signal is not transmitted (see paragraphs 90, 93).
For Claim 18, Damnjanovic teaches the method, wherein the method further comprises: performing energy sensing during respective off-duration portions in which the reservation signal is not transmitted (see paragraphs 90, 93).
For Claim 19, Damnjanovic teaches the method, 
wherein respective on-duration portions have durations selected to be sufficiently long to block access to the unlicensed frequency channel by wireless devices performing energy sensing on the unlicensed frequency channel (see paragraph 91), 
wherein respective off-duration portions have durations selected to be sufficiently short to avoid allowing access to the unlicensed frequency channel by wireless devices performing energy sensing on the unlicensed frequency channel (see paragraph 91).
For Claim 20, Damnjanovic teaches the method, wherein the cellular communication includes LTE license assisted access (LAA) communication (see paragraph 68).
For Claim 21, Damnjanovic further teaches the method, wherein respective on-duration portions have respective durations of at least one Wi-Fi slot (see paragraph 91: “the one or more high energy time periods … extend for a period that coincides with or is longer than an energy sensing slot”).  
For Claim 22, Damnjanovic further teaches the method, wherein the reservation signal is transmitted for a duration extending from determining that the LBT procedure on the unlicensed frequency channel is successful until performing the cellular communication on the unlicensed frequency channel, with at least one scheduled off-duration portion of the respective off-duration portions that is sufficiently short to avoid allowing access to the unlicensed frequency channel by other wireless devices performing a LBT procedure on the unlicensed frequency channel (see paragraph 91).  
For Claim 23, Damnjanovic further teaches the method, further comprising: selecting a time at which to perform the cellular communication on the unlicensed frequency channel based at least in part on carrier sensing performed after determining that the LBT procedure is successful and before performing the cellular communication on the unlicensed frequency channel (see paragraphs 119-120: selecting length of reservation symbol).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 2017/0111931), Li et al. (US 2019/0230706), and Tandai et al. (US 2015/0215101) as applied to claims 1 and 7 above, and further in view of Oh et al. (US 2020/0295892).
For Claim 8, Damnjanovic further teaches the apparatus, wherein to select the time at which to perform the cellular communication, the at least one processor is further configured to cause the cellular base station to: 
determine whether there is an interfering transmission on the unlicensed frequency channel based at least in part on the carrier sensing performed after determining that the LBT procedure is successful and before performing cellular communication on the unlicensed frequency channel (see paragraphs 122-123); and 
select a next cellular boundary after there is no interfering transmission on the unlicensed frequency channel at which to perform the cellular communication on the unlicensed frequency channel (see paragraph 121: symbol boundary).
Damjanovic as applied above is not explicit as to, but Oh teaches that a cellular slot boundary is selected (see paragraphs 46, 53).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to synchronize with cellular slot boundaries as in Oh when synchronizing transmissions as in Damjanovic. One of ordinary skill would have been able to do so with the reasonably predictable result of conforming to the requirements of the cellular network.

Allowable Subject Matter
Claims 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The amendment filed 20 June 2022 has been entered.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are not persuasive. The claims remain rejected under 35 USC 103.
With regards to teachings of Tandai, please note that Tandai is not relied on for teaching the discontinuous reservation signal, which is found in Damnjanovic and Li. Tandai is relied on for teaching the determination and use of a reduced time interval in a carrier sensing situation such as that shown in Damnjanovic and Li. Tandai does relate to a similar field of endeavor, as it is directed to carrier sensing and retaining control of a channel through the selection of appropriate sensing and idle interval durations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2017/0311322) teaches a system in which a minimum carrier sensing time is determined. Liu et al. (US 2017/0238341) teaches a system in which a period of three symbols may be used for channel sensing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/22/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466